Citation Nr: 1014035	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a petition to reopen a claim 
for service connection for residuals of a low back injury. 

A hearing was held in January 2006 before a Decision Review 
Officer (DRO).

In January 2008, the Board issued a decision reopening the 
Veteran's claim, and then remanding it for further 
development of the evidence. The matter has since returned 
for appellate disposition. 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, he 
currently experiences         the residuals of a low back 
injury during service precipitated by an August 1976 
automobile accident. 


CONCLUSION OF LAW

The criteria are met for service connection for residuals of 
a low back injury.             38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

As indicated below the Board is granting the benefits sought 
on appeal of entitlement to service connection for residuals 
of a low back injury. Hence, even assuming, without deciding, 
that any error was committed as to implementation of the 
VCAA's duty to notify and assist provisions, such error was 
harmless in its application to adjudication of this matter, 
and need not be further discussed. See Bernard v. Brown, 
4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 

Under applicable law, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R.                     § 3.303(a) (2009). Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

The service treatment history indicates that in August 1976 
the Veteran was admitted to the Beaufort, South Carolina 
Naval Hospital after an automobile accident in which the jeep 
in which he had been a passenger collided with another car. 
The Veteran had been thrown from the vehicle and landed on 
his back sustaining injuries to the neck, and mid and low 
back. On an examination there were contusions at the 
thoracolumbar junction of the spine and lumbosacral junction 
of the left sacral iliac region, and low back range of motion 
was markedly limited. After a one-week hospitalization, the 
diagnosis was multiple contusions. Thereafter, in October 
1976 the Veteran was seen for resolving back pain and 
abrasions. He continued to be evaluated on several occasions 
for low back pain through February 1977. The October 1977 
examination for military separation   does not reference a 
low back condition. 

The Veteran sustained a work-related injury post-service in 
April 1990.                       As recounted in the January 
1993 correspondence of Dr. J.W., orthopedic surgeon, the 
Veteran while in the workplace had caught his left heel on a 
platform, and fell down a flight of stairs landing on his 
shoulders. There were subsequent complaints of low back pain 
with eventual radiation into the right lower extremity, and               
the Veteran had been unable to work since April 1992. 

The February 2003 letter of D.B., chiropractor, states that 
he had treated                   the Veteran for severe and 
longstanding back pain. The treatment provider indicated that 
an x-ray study had shown multiple levels of spinal 
degeneration, consistent with a long-standing problem and 
likely stemming from the 1976 injury from an auto accident. 

An April 2003 letter from J.W., chiropractor, indicates he 
had treated the Veteran in the mid-1990s for lower back and 
right leg symptoms that were the result of a work injury from 
April 1990. The chiropractor also considered that the August 
1976 automobile accident while in service might be a factor 
in any lower back pain        the Veteran was experiencing.

The Veteran underwent a VA Compensation and Pension 
examination in August 2003, which considered the medical 
history of incidents of a back injury. Following a physical 
examination, the impression was chronic back pain with 
radicular pain right. The VA examiner commented that the 
Veteran had worked until he was injured in 1990, and further 
opined that it was more than likely that his back problem was 
not totally related to his service injury. 

In January 2008, the Board reopened the Veteran's claim, and 
remanded it for him to undergo another VA examination to more 
definitively determine the etiology of a back disorder. 

Upon VA medical examination in November 2009, the Veteran 
provided an account of the claimed precipitating in-service 
injury, and post-service injury, stating that he had always 
had low back pain since service and it had just worsened 
after the 1990 work-related injury. After detailed physical 
examination, the diagnosis was degenerative disease of the 
lumbar spine. The VA examiner stated the opinion that it was 
more likely than not that the Veteran had a chronic low back 
disability prior to April 1990, given the motor vehicle 
accident during service. The basis for this opinion was in 
the documented auto accident from 1976, and the ongoing back 
pain documented through at least January 1977 during service.

The examiner further found that it was at least as likely as 
not that the Veteran's low back disability was the result of 
the in-service accident. The rationale given  was that the 
Veteran had experienced low back pain since the in-service 
accident.      The examiner considered the Veteran's current 
disability to be due to both 1976 and 1990 accidents, with 
the 1990 fall down stairs worsening his condition. However, 
there was clear contribution of the Veteran's service-related 
injury because he already had a bad back. 

Based on review of the preceding, the Board has determined 
that service connection for the residuals of a low back 
injury is warranted. The record as it stands presents 
sufficient competent and probative evidence of a causal 
linkage between the low back condition the Veteran currently 
manifests and his documented injury during service associated 
with an August 1976 automobile accident where he sustained 
contusions to the lower back region, and resultant back pain 
for several months.  

The primary favorable medical opinion evidence in this case 
is comprised by the November 2009 VA examination report which 
clearly relates the onset of a back disorder to the 1976 in-
service injury. The examination fully took into account the 
additional detrimental impact of an April 1990 work-related 
injury several years post-service, and concluded that while 
that subsequent injury worsened the state of the lower back, 
there had clearly manifested a back condition prior to that 
time because of the initial injury from service. The VA 
examiner offered such an opinion based on a detailed claims 
file review, with citation to medical records demonstrating 
the 1976 injury and ensuing back problems. See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). Moreover, there is no contrary opinion of record. It 
must be noted that there are some private treatment providers 
who referred only to the April 1990 post-service incident 
when summarizing the Veteran's condition, but nonetheless 
none of these medical reports ever expressly excluded the 
Veteran's service as another causative factor of a back 
injury. There is also the February 2003 chiropractor's 
letter, and August 2003 VA examination report, which 
substantiate the conclusion reached in the November 2009 
examination that in-service injury had a significant role in 
development of a back injury. The Board emphasizes in 
interpreting all of the above that while the auto accident 
during service is not the only back injury the Veteran has 
sustained this does not diminish the case presented, as the 
substantial impact of this incident upon current disability 
is enough to demonstrate service connection, even if there is 
further contribution from a nonservice-related occupational 
injury. There is still competent evidence of record of 
initial incurrence of a back disability during a period of 
active duty service. To the extent that there are competing 
explanations for the majority of current back symptomatology, 
any reasonable doubt should be resolved in favor of the 
Veteran, and the service-related factor deemed to be most 
persuasive in determining the subject of etiology. See 38 
C.F.R. § 3.102. 

Hence, in view of the above, the Board is issuing a grant of 
the claim on appeal. 


ORDER

Service connection for residuals of a low back injury is 
granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


